Opinion issued October 9, 2008








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-08-00728-CV
____________

IN RE STEVEN C. COGGINS, Relator



Original Proceeding on Petition for Writ of Mandamus



MEMORANDUM OPINION
	Relator Steven C. Coggins has filed a petition for writ of mandamus complaining
of Judge Dempster's (1) July 31, 2008 order denying relator's motion for partial summary
judgment.
	We deny the petition for writ of mandamus.
PER CURIAM

Panel consists of Chief Justice Radack and Justices Nuchia and Higley.
1.            
           -